03*W5
                                                                             040-/£.
                                ELECTRONIC RECORD




COA # 14-13-00149-CR                                          OFFENSE: Attempted Capital Murder


STYLE: Larrlyon Deshun Williams v The State of Texas          COUNTY: Fort Bend


COA DISPOSITION: Affirmed                                     TRIAL COURT: 240th District Court


DATE: November 25. 2014     Publish: Yes                      TC CASE #:10-DCR-054995A




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Larrlyon Deshun Williams v The State of Texas

CCA#
                                                                Ot*'IS,OW-/f,0VHS
     APPBL/.A^T^                    Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE: _

                                                  JUDGE:

DATE^       O^/^s/^^                              SIGNED:.                      PC:


JUDGE:        p^\ U*A**-^\                         PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                       JUDGE:              __^

                                                                               ELECTRONIC RECORD